Williams, C. J.
We assent to the proposition that there was error in this decision of the court below, but cannot, therefore, conclude to reverse the judgment. Plaintiffs in error were in no way prejudiced by the answer of the witness, for his statement was an inevitable conclusion from the preceding parts of his testimony.
He states particularly what was said and done about the book account, and the debts due witness and McConnell, and while these were fully talked over and arranged, no allusion was made to any other claim or debt.
Generally a witness should not give his understanding of an interview between the parties, but state what they said or did; but if he does declare his understanding, and his other testimony manifestly shows that it was correct and true, a judgment will not be reversed on that ground. The doctrine is well settled, that a judgment will not be reversed for an error in the court below, where it affirmatively appears that such error has worked no injury to the parties. (Osborn v. the State, 7 Ohio, 212; Harman v. Kelly et al. 14 Ohio, 502.)
Judgment affirmed.